DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/9/2021 have been fully considered. 
         Regarding to claim 1, the applicant argues that Jin does not mention or anticipate the underlined feature of “responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area” in the amended claim 1. The arguments have been fully considered, and are persuasive. 

Claim Objections
Claims 1, 17, and 20 are objected to because of the following informalities: the amended claim limitations are not underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation " the generating the three-dimensional face model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanakrishnan (US 20150294148 A1) in view of Chin (US 20120133640 A1), in view of Ji (US 20040174496 A1), and further in view of Bychkov (US 20130321265 A1).
Regarding to claim 1 (Currently Amended), Mohanakrishnan discloses a gaze point determination method ([0002]: an eye gaze detection apparatus, a computer-readable recording medium storing an eye gaze detection program, and an eye gaze detection method for detecting a user's eye gaze; Fig. 1; [0049]: an eye gaze detection apparatus; [0056]: performs the user's eye gaze calculation process based on the feature quantity of the face image acquired), comprising:
obtaining two-dimensional coordinates of eye feature points of at least one eye of a face in an image ([0008]: extract and obtain a contour of an eye from an input face image of a user by using a two-dimensional template; [0052]: extract the feature quantity of the face image; Fig. 2; [0059]: acquires an image of a user's face; [0084]: coordinates (10, 10), (10, 12), (100, 14), (100, 12), and (100, 15) in the face image; [0092]: the y coordinate values; [0154]: extract an input face image of a user by using a two-dimensional template; [0095]: the coordinate value of the candidates of the corneal reflection area corresponding to the face image), wherein the eye feature points comprise an eyeball center area feature point ([0007]: 
obtaining a gaze fraction of the eye of the face in the image according to two-dimensional coordinates of feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system (Mohanakrishnan; [0056]: performs the user's eye gaze calculation process based on the feature quantity of the face image acquired; [0057]: outputs a result of the eye gaze calculation process; Fig. 2; [0063]: performs the eye gaze calculation process based on the feature quantity of the face image; [0068]: performs the eye gaze calculation process based on the feature quantity of the face image; [0069]: outputs the result of the eye gaze calculation process; [0084]: the feature quantity extraction unit 12 extracts the candidate; the candidate area database 61  stores, coordinates (10, 10), (10, 12), (100, 14), (100, 12), and (100, 15) in the face image; Fig. 15 A-B; [0110]: an example of the face image which is determined that the user is looking sideways; [0112]: perform the eye gaze calculation process by using information of the area of corneal reflection candidate and the face area; Fig. 15A-B; [0119]: the corneal peripheral area image has the highest possibility of the corneal reflection area);
obtaining a determination result for a position of a gaze point of an eye of the face in the image ([0056]: performs the user's eye gaze calculation process based on the feature quantity of the face image acquired; [0057]: outputs a result of the eye gaze calculation 
generating the face model corresponding to the face in the image according to the face in the image ([0007]: the eyeball is modeled by using genetic algorithms to each portion on the target image which is the image of a user's face).
Mohanakrishnan fails to explicitly disclose:
obtaining, in a preset three-dimensional coordinate system, a three-dimensional coordinate of a corresponding eyeball center area feature point in a three-dimensional face model corresponding to the face in the image based on the obtained two-dimensional coordinate of the eyeball center area feature point;
comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image, and 
wherein the comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image comprises:
responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area; [[or,]]and
responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area.
In same field of endeavor, Chin teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanakrishnan to include obtaining, in a preset three-dimensional coordinate system, a three-dimensional coordinate of a corresponding eyeball center area feature point in a three-dimensional face model corresponding to the face in the image based on the obtained two-dimensional coordinate of the eyeball center area feature point as taught by Chin. The motivation for doing so would have been to specify a confirmation point on the general model, and to enable the confirmation point to correspond 
Mohanakrishnan in view of Chin fails to explicitly disclose:
comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image, and 
wherein the comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image comprises:
responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area; [[or,]]and
responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area.
In same field of endeavor, Ji teaches:
comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image ([0093]: compare the user's gaze fixation at a region with a predefined threshold time interval; if the user gazes at the region that contains the word water for more than the predefined threshold time interval, then the speaker will utter: Please bring me a cup of water; [0091]: provide a significant improvement in accuracy achieved as compared with use of the whole classifier alone), and 
wherein the comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the 
responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area (Ji; [0072]: the accuracy includes an average accuracy, a weighted average accuracy, a minimum accuracy; a peak accuracy is determined; computes the accuracy; [0087]: a correct classification 49 times by correctly estimating the gaze point to be in region 1; an incorrect classification 11 times; fraction is 49/60; [0091]: Table 3 shows an average accuracy of about 95% with the hierarchical gaze classifier as compared with the 85% accuracy achieved with use of the whole classifier alone; [0093]: If the user's gaze fixation at a region exceeds a predefined threshold time interval, an audio sound is uttered by a speaker to express the user intention as determined by the labeled word of the gazed region; if the user gazes at the region that contains the word "water" for more than the predefined threshold time interval, then the speaker will utter: "Please bring me a cup of water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanakrishnan in view of Chin fails to explicitly disclose: comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image, and wherein the comparing the gaze fraction with a preset threshold to obtain the determination result for the 
Mohanakrishnan in view of Chin and Li fails to explicitly disclose:
responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area.
In same field of endeavor, Bychkov teaches responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area (Fig. 4; [0069]: direct his gaze from one given key 36A to the next in the proper sequence; such as, from key 4 to key 9;  responsive to line of sight is in the range of field of view, then obtain that gaze point is out of the preset area key 9 as illustrated in Fig. 4; Fig. 4; [0073]: detect and obtain that the user is not looking at display 28; obtain that the user looks away the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanakrishnan in view of Chin and Li to include responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area as taught by Bychkov. 

Regarding to claim 2 (Original), Mohanakrishnan in view of Chin, Li, and Bychkov discloses the method according to claim 1, wherein the eye feature points further comprise: an eyelid line feature point and an eyeball contour feature point (Mohanakrishnan; [0007]: a user's eyeball; the eyeball is modeled by using genetic algorithms; [0091]: an eyelid covers a part of the iris; Fig. 8A-B; [0092]: eyes in a face).

Regarding to claim 3 (Original), Mohanakrishnan in view of Chin, Li, and Bychkov discloses the method according to claim 1, wherein the obtaining two-dimensional coordinates of eye feature points of at least one eye of a face in an image (same as rejected in claim 1) comprises:
extracting features from the image (Mohanakrishnan; [0008]: extract a contour of an eye from an input face image of a user by using a two-dimensional template; [0052]: extract the feature quantity of the face image), and obtaining two-dimensional coordinates of face feature points in the image (Mohanakrishnan; [0008]: extract a contour of an eye from an input face image of a user by using a two-dimensional template; [0052]: extract the feature quantity of the face image; Fig. 2; [0059]: acquire an image of a user's face; [0154]: extract an input face image of a user by using a two-dimensional template); and


Regarding to claim 7 (Previously Presented), Mohanakrishnan in view of Chin, Li and Bychkov discloses the method according to claim 1, wherein the generating the three-dimensional face model corresponding to the face in the image according to the face in the image (Chin; [0006]: establish and generate a 3D model of a person; Fig. 1; [0028]: combine a 2D image and a 3D model; [0029]: display the general model; [0062]: the 3D model is projected to plane coordinates; [0063]: 3D coordinates of the face feature points are defined on a head model in advance, so once the feature point on the 2D input image is automatically detected) comprises:
generating the three-dimensional face model corresponding to the face according to a correspondence between keypoints of the face in the image and keypoints of a prior three-dimensional face model (Chin; [0006]: establish and generate a 3D model of a person; [0011]: the 3D operation function is used for performing a 3D space display operation on the general model; [0013]: combine a 2D image and a 3D model; [0016]: rotating, moving, and zooming in/out the 3D model; [0018]: according to a coordinate of a confirmation point in a 3D space 

Regarding to claim 17 (Currently Amended), Mohanakrishnan discloses a gaze point determination apparatus ([0002]: an eye gaze detection apparatus, a computer-readable recording medium storing an eye gaze detection program, and an eye gaze detection method for detecting a user's eye gaze; Fig. 1; [0049]: an eye gaze detection apparatus; [0056]: performs the user's eye gaze calculation process based on the feature quantity of the face image acquired; Fig. 29; [0196]: a central processing unit, i.e. CPU; a memory 2902), comprising:
a processor (Fig. 19; [0196]: CPU); and
a memory for storing instructions executable by the processor, wherein the processor is configured to (Fig. 19; [0196]: a memory):
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 17.

Regarding to claim 18 (Original), the claim limitations are similar to claim limitations recited in claim 2 and claim 3. Therefore, same rational used to reject claim 2 and claim 3 are also used to reject claim 18.


the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 20.

Regarding to claim 21 (Previously Presented), Mohanakrishnan in view of Chin, Li, and Bychkov discloses the method according to claim 1, wherein the obtaining, in the preset three-dimensional coordinate system, the three-dimensional coordinate of a corresponding eyeball center area feature point in a three-dimensional face model corresponding to the face in the image based on the obtained two-dimensional coordinate of the eyeball center area feature point (same as rejected in claim 1) comprises:
generating the three-dimensional face model corresponding to the face in the image according to the face in the image (Chin; [0006]: establish and generate a 3D model of a person; Fig. 1; [0028]: combine a 2D image and a 3D model; [0029]: display the general model; [0062]: the 3D model is projected to plane coordinates; [0063]:  3D coordinates of the face feature 
obtaining, in the preset three-dimensional coordinate system, the three-dimensional coordinate of the corresponding eyeball center area feature point in the three-dimensional face model based on the obtained two-dimensional coordinate of the eyeball center area feature point (Chin; [0006]: establish and generate a 3D model of a person; [0009]: establish a relation between the 2D graphic and the 3D model; [0011]: combine a 2D image and a 3D model; [0015]: the general model has a 3D space coordinate system, and the general model is a universal 3D model; [0018]: according to a coordinate of a confirmation point in a 3D space coordinate system, a display coordinate of the feature point is decided; [0038]: the general model is a universal 3D model; combine a randomly acquired 2D input image and the general model; [0041]: perform a 3D space display operation on the general model; a conventional technology of the 3D model system; [0042]: specify a confirmation point on the general model, i.e. 3D model,  and then, enable the confirmation point to correspond to the feature point; [0047]: decide a display coordinate of the feature point; [0048]: by using the universal 3D model, correlation with a plurality of 2D input images of the specific object is established; the 2D input image corresponding to the same angle of the general model is displayed in real time).

Regarding to claim 22 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject claim 22.  



Regarding to claim 24 (New), the claim limitations are similar to claim limitations of claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 24.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanakrishnan (US 20150294148 A1) in view of Chin (US 20120133640 A1), in view of Ji (US 20040174496 A1, in view of Bychkov (US 20130321265 A1), in view of Wang (US 20150187084 A1), and further in view of Kato (US 20150098654 A1).
Regarding to claim 4 (Original), Mohanakrishnan in view of Chin, Ji, and Bychkov discloses the method according to claim 3, wherein the obtaining the two-dimensional coordinates of the eye feature points of at least one eye of the face in the image based on the two-dimensional coordinates of the face feature points in the image (same as rejected in claim 1) comprises:
obtaining the two-dimensional coordinates of the eye feature points of at least one eye of the face in the image (Mohanakrishnan; [0008]: extract a contour of an eye from an input face image of a user by using a two-dimensional template; [0052]: extract the feature quantity of the face image; Fig. 2; [0059]: acquire an image of a user's face; [0060]: extract the feature quantity of the face image from the face image; [0154]: extract an input face image of a user by using a two-dimensional template).
Mohanakrishnan in view of Chin, Ji, and Bychkov fails to explicitly disclose:
intercepting one or more rectangular images comprising an eye area corresponding to the at least one eye from the image according to two-dimensional coordinates of feature points of eye area of the face in the image; and
extracting features from the rectangular image.
In same field of endeavor, Wang teaches intercepting one or more rectangular images ([0036]: intercept the content of the image corresponding to the selected rectangular box to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanakrishnan in view of Chin, Ji, and Bychkov to include intercepting one or more rectangular images as taught by Wang. The motivation for doing so would have been to improve calculation efficiency; to intercept the content of the image corresponding to the selected rectangular box to obtain the thumbnail of the image as taught by Wang in paragraphs [0035-0036].
Mohanakrishnan in view of Chin, Ji, Bychkov and Wang fails to explicitly disclose:
one or more rectangular images comprising an eye area corresponding to the at least one eye from the image according to two-dimensional coordinates of feature points of eye area of the face in the image; and
extracting features from the rectangular image.
In same field of endeavor, Kato teaches:
one or more rectangular images comprising an eye area corresponding to the at least one eye from the image according to two-dimensional coordinates of feature points of eye area of the face in the image (Fig. 5; [0045]: a rectangular region circumscribed to the feature points is extracted as an eye search region; [0046]: the feature points include both eyes and the nose); and
extracting features from the rectangular image (Fig. 5; [0045]: extracts an eye search region from the captured image; a rectangular region circumscribed to the feature points is extracted as an eye search region).


Regarding to claim 5 (Original), Mohanakrishnan in view of Chin, Ji, Bychkov, Wang, and Kato discloses the method according to claim 4, wherein the intercepting rectangular images comprising an eye area corresponding to the at least one eye from the image according to two-dimensional coordinates of feature points of the eye area of the face in the image (same as rejected in claim 4) comprises:
intercepting a rectangular image (Wang; [0036]: intercept the content of the image corresponding to the selected rectangular box to obtain the thumbnail of the image; [0070]: intercept content of the image corresponding to the selected rectangular box to obtain a thumbnail of the image) comprising an eye area corresponding to one eye from the image according to two-dimensional coordinates of feature points of the eye area of one eye of the face in the image (Kato; Fig. 5; [0045]: a rectangular region circumscribed to the feature points is extracted as an eye search region; [0046]: the feature points include both eyes and the nose); and

extracting features from the rectangular image (Kato; Fig. 5; [0045]: extracts an eye search region from the captured image; a rectangular region circumscribed to the feature points is extracted as an eye search region), and obtaining the two-dimensional coordinates of the eye feature points of one eye of the face in the image (Mohanakrishnan; [0008]: extract a contour of an eye from an input face image of a user by using a two-dimensional template; [0052]: extract the feature quantity of the face image; Fig. 2; [0059]: acquire an image of a user's face; [0060]: extract the feature quantity of the face image from the face image; [0154]: extract an input face image of a user by using a two-dimensional template); 
or,
mirroring the rectangular image, extracting features from the rectangular image and the mirrored rectangular image, and obtaining the two-dimensional coordinates of the eye feature points of two eyes of the face in the image (because the claim limitation is following the “or”, therefore, the claim limitation is optional).

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanakrishnan (US 20150294148 A1) in view of Chin (US 20120133640 A1), in view of Ji (US 20040174496 A1) and further in view of Bychkov (US 20130321265 A1).
Regarding to claim 11 (Previously Presented), Mohanakrishnan in view of Chin, Ji, and Bychkov discloses the method according to claim 1, wherein the preset area comprises: part or all of a screen area (Ji; [0009]: an eye of subject viewing a gaze point on a screen; Fig. 1; [0034]: the screen 18 may be, inter alia, a computer screen, a television screen).

Regarding to claim 12 (Previously Presented), Mohanakrishnan in view of Chin, Ji, and Bychkov discloses the method according to claim 1, wherein after the comparing the gaze fraction with a preset threshold to obtain the determination result for the position of the gaze point of the eye of the face in the image (same as rejected in claim 1), the method further comprises:
performing processing on the image according to the determination result (Mohanakrishnan; Fig. 5 A-B; [0098-0099]: the eye gaze calculation determination unit 14 determines that the user's eye remains stationary; the result output unit 16 outputs the result of the eye gaze detection process; Fig. 5A-B; [0106]: this face image is used to perform the eye gaze calculation process later; Fig. 10A; [0107-0109]: does not exceed 95% in step S515).

Regarding to claim 14 (Previously Presented), Mohanakrishnan in view of Chin, Ji, and  Bychkov discloses the method according to claim 1, wherein the obtaining a gaze fraction of the 
obtaining, through a neural network, the gaze fraction of the eye of the face in the image according to the two-dimensional coordinates of the feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system (Ji; Fig. 10; [0027]:  the generalized regression neural network (GRNN); [0084]: train the neural network to obtain the weights of the GRNN; the GRNNs are trained using a one-pass learning algorithm and the training is therefore very fast).

Regarding to claim 15 (Original), Mohanakrishnan in view of Chin, Ji, and Bychkov discloses the method according to claim 14, wherein after the obtaining, in the preset three-dimensional coordinate system, the three-dimensional coordinate of an eyeball center area feature point in a three-dimensional face model corresponding to the face in the image based on the obtained two-dimensional coordinate of the eyeball center area feature point (same as rejected in claim 1), the method further comprises:
adjusting, according to a preset format, formats of the two-dimensional coordinates of the feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system (Chin; [0041]: adjust the general model to rotate to an 
the obtaining, through a neural network, the gaze fraction of the eye of the face in the image according to the two-dimensional coordinates of the feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system (Ji; Fig. 10; [0027]: the generalized regression neural network (GRNN); [0084]: train the neural network to obtain the weights of the GRNN; the GRNNs are trained using a one-pass learning algorithm and the training is therefore very fast) comprises:
obtaining, through the neural network, the gaze fraction of the eye of the face in the image according to the two-dimensional coordinates of the feature points other than the eyeball center area feature point in the eye feature points and the three-dimensional coordinate of the eyeball center area feature point in the preset three-dimensional coordinate system which are subjected to format adjustment (Ji; Fig. 10; [0027]:  the generalized regression neural network (GRNN); [0084]: train the neural network to obtain the weights of the GRNN. The GRNNs are trained using a one-pass learning algorithm and the training is therefore very fast).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanakrishnan (US 20150294148 A1) in view of Chin (US 20120133640 A1), in view of Ji (US 20040174496 A1), Bychkov (US 20130321265 A1), and further in view of Smyth (US 8824779 B1). 

Mohanakrishnan in view of Chin, Ji, and Bychkov fails to explicitly disclose:
displaying the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area; and
displaying the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area.
In same filed of endeavor, Smyth teaches:
displaying the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area (col. 11, lines 30-43: the gaze-processor 38 computes the gaze parameters 47 from the optical axes, which are then the output 48; Fig. 44; col. 55, lines 30-45: isolate the image of the eye; automatically change displaying icons in response to the user's interest; as well as isolating the image of the eye for determining eye -gaze, the software may be used to determine the user's interest in the tracked icons from facial expressions deduced from automated analysis of isolated facial features, and display icons may be changed automatically in response to the user's interest); and
displaying the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area (Fig. 44; col. 55, lines 30-45: isolate the image of the eye; automatically change displaying icons in response to the user's interest; as well as isolating the image of the eye for determining eye -gaze, the software may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Mohanakrishnan in view of Chin, Ji, and Bychkov to include displaying the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area; and displaying the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area as taught by Smyth. The motivation for doing so would have been to automatically change displaying icons in response to the user's interest as taught by Smyth in Fig. 55 and col. 55, lines 35-45.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanakrishnan (US 20150294148 A1) in view of Chin (US 20120133640 A1), Ji (US 20040174496 A1), Bychkov (US 20130321265 A1), and further in view of Kato (US 20150098654 A1).
Regarding to claim 16 (Original), Mohanakrishnan in view of Chin, Ji, and Bychkov discloses the method according to claim 1, 
Mohanakrishnan in view of Chin, Ji, and Bychkov fails to explicitly disclose wherein the method is applied to at least one of the following: facial expression recognition, terminal payment, terminal locking, or terminal unlocking.
In same field of endeavor, Kato teaches wherein the method is applied to at least one of the following: facial expression recognition, terminal payment, terminal locking, or terminal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanakrishnan in view of Chin, Ji, and Bychkov to include wherein the method is applied to at least one of the following: facial expression recognition, terminal payment, terminal locking, or terminal unlocking as taught by Kato. The motivation for doing so would have been to accurately extract an eye search region; to use the determined eye part regions for facial recognition as taught by Kato in paragraphs [0046] and [0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAI TAO SUN/Primary Examiner, Art Unit 2616